MoCLELLAN, C. J.
On the filing of this petition, we were of opinion that it presented a prima facia case of peremptory mandamus to- the judge of the Jefferson circuit court commanding him to hear and determine the motion for a new trial made by the plaintiff in the case of Kitt Geter against the Central Coal Company, which had been tried in said court and which on jury and verdict, judgment had been rendered for the defendant, and we, therefore, awarded a rule nisi to said judge commanding him to proceed with the hearing of said motion or to show cause by a day named why a peremptory mandamus should not be issued in that behalf. A paper purporting to be the answer of said judge to said rule nisi has been filed with the clerk of this court, but it is not- prepared in accordance with the rule of this court in respect of the character of paper upon which it is written; and we, therefore, do not consider it in passing on the petition. Being still of opinion that the petition makes a prima facie case for the relief prayed, and no' cause against awarding peremptory mandamus being shown by the respondent, the writ will be awarded in accordance with the prayer of the petition.
Peremptory mandamus awarded.